— Order, Supreme Court, New York County (Harold Tompkins, J.) entered November 29, 1991 which denied defendants’ motions for an order vacating the note of issue and certificate of readiness, unanimously affirmed, with costs.
The record reveals no reason to interfere with the IAS court’s supervision of disclosure and control of its own calendar (Baker v Wight, 158 AD2d 293; Novaro v Jomar Real Estate Corp., 156 AD2d 213). There were no outstanding discovery notices at the time plaintiff filed its statement of readiness, and the IAS court properly refused to allow further disclosure that would reveal matter prepared solely for litigation or trade secrets immaterial to the issue of damages. Concur — Murphy, P. J., Sullivan, Carro, Rosenberger and Rubin, JJ.